DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/07/2022 has been entered.

Claim Status
An amendment, filed 10/07/2022, is acknowledged. Claims 1 and 2 are amended. No new matter is present. Claims 1-20 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2, 8-9, 11-12, 15 and 18-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The specification is enabling for other Mg-based wrought alloy, but not for the claimed Mg-A mol% Bi-B mol% Sn. There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." The following in re Wands factors are considered as to why the specification is not enabling,  
The breadth of the claims:  the independent claim 1 specifies a particular alloy of Mg-A mol% Bi-B mol% Sn alloy with a compositional limitation and an elemental relationship limitation between the mol% of Bi and Sn and intermetallic compound particles constituted of Mg and Bi: Mg and Sn: and/or MG, Bi, and Sn and having an average diameter of the not exceeding 0.5 micrometers exist in a Mg mother phase and/or crystal grain boundaries of a metallographic structure of the Mg-based alloy wrought material.  Therefore a specific Mg-Bi-Sn alloy, that meets the claim limitations of Claim 1 and claim 2 as recited will be considered within the scope of the claims. Anything except Mg-Bi-Sn alloy will be considered as beyond the scope of these claims.  

The state of the Prior Art:  Wei-li Cheng teaches a magnesium alloy material Mg-6Bi-2Sn with an actual composition of Mg-5.97 wt.% Bi-1.96 wt.% [Section: Material and Methods] and the compositional ranges when converted to mol %, the calculated value as shown in column 4th in the table below are within the claimed ranges not only meet the compositional limitation as recited in the claim 1, but also meet the relationship(s) limitation of elements Bi (A mol%) and Sn (B mol%), wherein A ≥ B as recited in the claim 1. Cheng’s Mg alloy material have an average crystal grain size of about 11.28 ± 1.12 μm [Section: Results and Discussions] falls within the claimed range as recited in claim 1, and Cheng meets all the limitations of claim 1. Cheng further teaches fine spherical particles (intermetallic compound), such ag Mg2Sn and Mg3Bi2 (constituted of Mg and Bi: Mg and Sn: and/or Mg, Bi, and Sn) distributed at the grain boundaries and within the grain interiors (exist in a Mg mother phase and/or crystal grain boundaries of a metallographic structure) has been observed on EDS result (as indicated in Fig. 1 b, d and h) and in the XRD patterns (Fig.2) in the as-rolled alloy (the Mg-based alloy wrought material) and 1.84 ± 0.08 µm, [Section: Results and Discussions, Fig 1].  These values are not in the range of claim 2. 
Apart from claim 2, Section [0014] of the specification defines the intermetallic compound as 
“Here, the intermetallic compound particles refer to particles comprising intermetallic compound comprising a compound or a mixture of parent phase elements and added elements. In general, the intermetallic compound is said to refer to a compound that is constituted of two or more kinds of metals wherein atomic ratios of constituent elements are composed of integers and exhibits specific physical and chemical properties different from those of the ingredient elements. The shapes of the particles could be in a spherical shape, a needle shape, and a plate shape depending on respective compositions” 
However considering above discussions Cheng’s intermetallic compound particle size is larger than the average size of the intermetallic compound required by claim 2.

Element
From instant Claim 1 (mol %)
From Cheng
(wt %)
Calculated from Cheng (mol %)
Within range
(wt %)
Bi
≥ 0.03 and ≤ 1.0 mol% (content A)
5.97
0.745
Within range
Sn
≥ 0.03 and ≤ 1.0 mol% (content B) 
1.96
0.43
Within range
Mg
Balance  with impurities
Balance with impurities
Balance with impurities
Balance with impurities


The predictability of the art: from the above section it is predictable that the average particle size of Mg2Sn and Mg3Bi2 particles of the prior art would have similar average diameter as recited by the claim 2 but which is not the case here leads shows that the alloy art is very unpredictable because small changes in composition or processing parameters often may lead to drastic changes in properties.
The amount of direction provided by the inventor: In the instant application, along with a composition applicant recites a process of manufacturing a Mg-Bi-Sn alloy as recited in the claim 19 and 20. On the other hand, Cheng teaches a similar process of making a  Mg-based alloy wrought material, performing a solution treatment of a Mg-based alloy cast material having been melted and cast at a temperature of at 420oC for 3 hours and then at 550 oC for 12 hours, and, performing a hot plastic working at a temperature of 420 oC with at 75% of cross-section reduction rate as a process of applying plastic strain [Specimen preparation]. Therefore, the prior art process and corresponding parameters meet the claim limitations of Claim 19 and claim 20 which recites a process manufacturing a Mg based alloy as recited in the Claim 2. 

    PNG
    media_image1.png
    686
    590
    media_image1.png
    Greyscale
The existence of working examples: Applicant further mentioned in Table 1, a Mg0.03Bi0.01Sn alloy has been listed however there is no evidence of the size of intermetallic compound as shown in a highlighted box in the following figure and not in the specification. 
The quantity of experimentation needed to make  or use the invention based on the content of the disclosure: it is noted in the Table 1 of the specification of this application, provides only one alloy among the 28 alloys which is the Mg-Bi-Sn alloy and apart from the Table 1, nowhere in the specification any other Mg-Bi-Sn alloy has been discussed. In the specification Section [0022], applicant describes a micrograph which is a conceptual diagram of Fig 7 (no alloy or constituent has been specified here), has been stated, “If the average crystal grain size is not exceeding 20 micrometer, of course, the intermetallic compounds having the size of 0.5 micrometer or less could be dispersed inside the Mg crystal grains and the crystal grain boundaries”. As the specification does not have any specific intermetallic compound of Mg, Bi and Sn or combination and the corresponding micrographs or the size of intermetallic compound,  according to applicant’s above statement, Cheng’s average crystal grain size is 11.28 ± 1.12 μm which is not exceeding 20 micrometer, so average particle size of Mg2Sn and Mg3Bi2 would have an average diameter of not exceeding 0.5 micrometers as recited by the claim 2, which is not bore out by the evidence presented in Cheng. Therefore, the claimed elemental composition and limitations in the claims and/or in the specification does not have appropriate support for the size of the intermetallic compound particles constituted of Mg and Bi: Mg and Sn: and/or MG, Bi, and Sn and having an average diameter of the not exceeding 0.5 micrometers exist in a Mg mother phase and/or crystal grain boundaries of a metallographic structure of the Mg-based alloy wrought material as recited in the claim 2. There might have some information is missing about one or more essential claim elements or relationships between elements which one skilled in the art could not develop without an undue amount of  experimentation [See MPEP 2164.06]


Claim 8-9, 11-12, 15 and 18-20 are rejected because by virtue of dependency on Claim 2, these claims incorporate all the claim limitations of Claim 2.  

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-7, 10, 13-14, 16-17 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention.  Wei-li Cheng et. al ["Corrosion behavior of Mg-6Bi-2Sn alloy in the simulated body fluid solution: The influence of microstructural characteristics", Available online: 13 October, 2017, Journal of Alloys and Compounds 731, 945-954]. 

Regarding claims 1, Cheng teaches Mg-Bi alloy system has a great potential as a new wrought RE free Mg alloy, since the Mg3Bi2 phase has a high melting temperature, added advantage of Bi is nontoxic and not bio-accumulative.  In addition, Cheng teaches that the Sn content in Mg alloy could improve the strength and corrosion resistance through solid solution [Introduction Page 945]. Cheng also teaches it is well known that grain refinement could influence ductility and formability of Mg alloys [Introduction Page 945]. 
 Cheng Finally teaches a magnesium alloy material Mg-6Bi-2Sn with an actual composition of Mg-5.97 wt.% Bi-1.96 wt.% [Section: Material and Methods] and those as claimed in the instant claims 1 have been listed in the following table. 

Element
From instant Claim 1 (mol %)
From Cheng
(wt %)
Calculated from Cheng (mol %)
Within range
(wt %)
Bi
≥ 0.03 and ≤ 1.0 mol% (content A)
5.97
0.745
Within range
Sn
≥ 0.03 and ≤ 1.0 mol% (content B) 
1.96
0.43
Within range
Mg
Balance  with impurities
Balance with impurities
Balance with impurities
Balance with impurities


According to Cheng’s teaching, the amount of Bi and Sn have been calculated along with  Mg and detail of this calculation has been shown in the “Calculation” section after the Prior Art Rejections section of this Office Action. When the compositional ranges of Cheng, converted to mol %, the calculated value as shown in column 4th in the above table, appear to be within the claimed ranges, not only meet the compositional limitation as recited in the claim 1 but also meet the relationship(s) limitation of elements Bi (A mol%) and Sn (B mol%), wherein A ≥ B as recited in the claim 1. 
Cheng also teaches that the Mg alloy material have an average crystal grain size of about 11.28 ± 1.12 μm (micrometers) [Section: Results and Discussions] falling within the claimed range as recited in claim 1, and meet the limitation of an average crystal grain size of the Mg-based alloy wrought material is not exceeding 20 micrometers. 
Cheng further teaches that the alloy is subjected to hot working (rolling) [Section: Material and Methods]. Accordingly, Cheng is deemed to teach a Mg alloy which comprises a "Mg-based alloy wrought material".
Therefore Cheng’s alloy meet the compositional and relational limitation as recited in the claim 1 as well as the microstructure, and it is anticipatory when the prior art is within a claimed range. See MPEP § 2131.03 [I and II].  

Regarding claims 6-7 Cheng teaches a method of making a  Mg-based alloy wrought material, the method comprising:
performing a solution treatment of a Mg-based alloy cast material having been melted and cast at a temperature of at 420 degrees Celsius for 3 hours and then at 550 degrees Celsius for 12 hours, and,
performing a hot plastic working for the Mg-based alloy cast material having been treated by the solution treatment at a temperature of 420 degrees with at 75% of cross-section reduction rate as a process of applying plastic strain [Specimen preparation].
Cheng’s method of making Mg alloy meet the process the process of making and associated parameters, like time, temperature and cross-section reduction rate all remains within the range as claimed in claim 6-7. Therefore, it is anticipatory when the prior art is within a claimed range. See MPEP § 2131.03 [I and II].  

Regarding claims 3-7, 10, 13-14, 16-17, all the above discussions regarding claim 1, 6-7 are applicable on these claims. Cheng is silent about the as to their Mg-based alloy wrought material and method of making possessing the presently claimed properties of (alone or in combination):
a value of a formula of (σmax- σbk )/ σmax  is at least 0.2 when a maximum applied stress is defined as σmax and a stress at break is defined as σbk in a stress-strain diagram obtained by a room temperature tensile test with an initial strain rate not exceeding 1x10-3 s-1 [claims 3]
the Mg-based alloy wrought material does not break even if a nominal strain of at least 0.2 is applied in a room temperature tensile test or compression test with an initial strain rate not exceeding 1x10-3 s-1 [claims 4] 
an area enclosed by a nominal stress-and-nominal strain curve in a stress-strain diagram obtained by a room temperature compression test with an initial strain rate of at least 1x10-3 s-1  exhibits at least 200 kJ with respect to the Mg-based alloy wrought material [claims 5]
Although Cheng does not explicitly disclose the properties listed above, but when the product recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” In re Best, 195 USPQ 430, 433 (CCPA 1977) [see MPEP 2112.01V]. In the instant case, the Mg-based alloy wrought material of Cheng would be expected to have the same or similar properties as the instantly claimed Mg-based alloy wrought material because it possesses a substantially identical chemical structure and is produced by a substantially identical method. 
"Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product." In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) ("[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." 
Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product. See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) ("When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. [CN 103060649A] (machine translation is provided in the IDS).

Regarding claims 1, Peng discloses a magnesium alloy material comprising a composition [Section 0007] as disclosed and those as claimed in the instant claims 1 have been listed in the following table.
Element
From instant Claim 1 (mol .%)
From Peng
(wt.%)
Calculated from Peng (mol %)
Within range
(wt.%)
Bi
≥ 0.03 and ≤ 1.0 mol%
(content A)
0.5-0.8 mass% of N ( Bi, Pb, In, and RE elements)
0.0585 -0.09
Within range
Sn
≥ 0.03 and ≤ 1.0 mol%
(content B) 
0.2-0.5 mass% of M ( Ca, Ba, Sn, and Mn)

0.04-0.1
Within range
Mg
Balance with impurities
Balance with impurities
Balance with impurities
Balance with impurities


According to Peng’s teaching, the amount of Bi and Sn have been calculated for both minimum and maximum range with a balance of Mg and detail of this calculation has been shown in the “Calculation” section after the Prior Art Rejections section of this Office Action. When the compositional ranges of Peng, converted to mol%, the calculated value as shown in column 4th in the above table, within the claimed ranges, not only meet the compositional limitation as recited in the claim 1 but also meet the relationship(s) limitation of elements Bi (A mol%) and Sn (B mol%), wherein A ≥ B. 
Peng also teaches that the alloy is subjected to working, for example, rolling. (see, e.g., Section 0022]. Accordingly, Peng is deemed to teach a Mg alloy which comprises a "Mg-based alloy wrought material".
Peng further teaches an example of Mg alloy material have an average crystal grain size of 4 micrometer as disclosed in embodiment 1 [Section 0020], falling within the claimed range as recited in claim 1 and meeting the claim limitation of an average crystal grain size of the Mg-based alloy wrought material is not exceeding 20 micrometers. However it is noted that Peng’s example alloy is Mg-0.2Ca-0.5Bi [Section 0020], and both Ca and Sn are belongs to the same group M in the above table as defined by Peng [Abstract Section 0007]. Therefore, it would have been obvious for one of ordinary skill in the art at the effective filing date of the instant application to substitute the Ca in the Mg alloy of Peng for Sn; see MPEP 2143(1)(B) and 2144.06(11).
The obvious substitution results in a composition (in wt%) of Mg-0.2Sn-0.5Bi; when converted to mol% this value in mol % are as 99.9% Mg, 0.04% Sn, and 0.05% Bi. This composition meets the limitations in claim 1 of: 
wherein A=0.05 mol% Bi and B=0.04 mol% Sn, 
wherein a value of A (0.05 mol%) is at least 0.03 mol% and not exceeding 1 mol%,
wherein, with respect to a relationship of A and B, A ≥ B (0.05 mol%  ≥  : 0.04 mol%) and an upper limit of B is not exceeding 1.0 times as large as an upper limit of A and a lower limit of B is at least 0.03 mol%.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, as Peng’s range of composition is within the range as recited in the instant claim. Because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.]. 

Regarding claim 2,  Peng teaches adding solid solution element to improve plastic processing properties [Section 0004] and a step of solid solution treatment when producing the Mg-wrought alloy [Section 0010] while Peng remains silent about intermetallic compound constituent of Mg, Bi and Sn and the average size of such compounds. However all the above discussions regarding claim 1 is applicable to claim 2. 
Therefore It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have Peng’s teaching to have a Mg based wrought alloy selected from the compositional range to have similar intermetallic compound having similar average diameter of not exceeding 0.5 micrometers. Because "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." In re Best, 195 USPQ 430, 433 (CCPA 1977). Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product. See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) ("When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01. 

Claim(s) 6-7 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. [CN 103060649A] (machine translation is provided in the IDS) and further in view of Fusheng Pan et. al. [CN103667838B ] (machine translation is provided in the IDS).

Regarding claims 6-7 and 19-20 Peng teaches a method of making a  Mg-based alloy wrought material, the method comprising:
performing a solution treatment of a Mg-based alloy cast material having been melted and cast at a temperature of at 320-480 degrees Celsius for 10 hours. Peng’s solution treatment temperature overlaps the temperature as recited in the claim and Peng’s time is within the range of as recited in claim6. Therefore there is a prima facie case of obviousness exists, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. 
However Peng’s a rolling operation has been applied at room temperature. 
On the other hand Pan discloses a method of making of a Mg-based alloy wrought material in embodiment 1 by melting and casting the Mg-alloy above [0039-0040], performing a homogenization (i.e., solution treatment) on the melted and cast alloy at 520°C for 24hrs, cooled by water quenching [0041]. The homogenized (i.e., treated) alloy is then extruded at 250°C with an extrusion ratio of 25:1 (i.e., a cross-section reduction rate of 96%) to form the wrought Mg­ based alloy [0042] which is at least 70% as recited in the corresponding claim. The Examiner notes that the above manufacturing parameters not only meet the limitations of the process claims 6-7 and 19-20, but the extrusion temperature of 250°C and cross-section reduction rate of 96% meet the "most preferred" ranges of 100-500°C and greater than 90% outlined in the specification as filed in [0024-0025]. 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention, to have time and temperature selected from Pan’s teaching to modify Peng’s alloy to have better mechanical properties, because the ranges disclosed by the prior art are merely close, overlapping or within the range has been held to be a prima facie case of obviousness. [See MPEP § 2144.05.]. 

Claim(s) 3-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. [CN 103060649A] (machine translation is provided in the IDS) and further in view of Fusheng Pan et. al. [CN103667838B ] (machine translation is provided in the IDS).

Regarding claims 3-5 and 8-20, all the above discussions regarding claim 1-2, 6-7 and 19-20 are applicable on these claims. Both Peng and Pan are silent about the as to their Mg-based alloy wrought material and method of making possessing the presently claimed properties of (alone or in combination):
a value of a formula of (σmax- σbk )/ σmax  is at least 0.2 when a maximum applied stress is defined as σmax and a stress at break is defined as σbk in a stress-strain diagram obtained by a room temperature tensile test with an initial strain rate not exceeding 1x10-3 s-1 [claims 3, 8]
the Mg-based alloy wrought material does not break even if a nominal strain of at least 0.2 is applied in a room temperature tensile test or compression test with an initial strain rate not exceeding 1x10-3 s-1 [claims 4, 9-11] 
an area enclosed by a nominal stress-and-nominal strain curve in a stress-strain diagram obtained by a room temperature compression test with an initial strain rate of at least 1x10-3 s-1  exhibits at least 200 kJ with respect to the Mg-based alloy wrought material [claims 5, 12- 18]
Although Peng in view of Pan does not explicitly disclose the properties listed above, but when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established” In re Best, 195 USPQ 430, 433 (CCPA 1977) [see MPEP 2112.01]. In the instant case, the Mg-based alloy wrought material of Peng in view of Pan would be expected to have the same or similar properties as the instantly claimed Mg-based alloy wrought material because it possesses a substantially identical chemical structure and is produced by a substantially identical method. 
"Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [sic] claimed product." In re Best, 562 F.2d 1252, 1255-56 (CCPA 1977); see also In re Spada, 911 F.2d 705, 708 (Fed. Cir. 1990) ("[W]hen the PTO shows sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." 
Thus, the burden is shifted to the applicant to prove that the product of the prior art does not necessarily or inherently possess the characteristics attributed to the claimed product. See In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) ("When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not."); MPEP 2112.01. 

Calculation

Details of the calculation as used in the Prior Art rejection under the section Claim Rejections - 35 USC § 103 has been shown here:
Peng discloses a magnesium alloy material comprising a composition wherein a value of A (amount of Bi) is at least 0.05 mass% and not exceeding 0.8 mass% and a value of B (amount of Sn) is at least 0.02 mass% and not exceeding 0.5 mass%, [Section 0007]. Therefore substituting these upper and lower limit in a Mg-Bi-Sn alloy mole percent of each element has been calculated and shown in the following table: 

Lower limit of Bi and Sn of Peng rest is balance with Mg
Element
Atomic mass
mass%
mol%
Bi
208.98
0.5
0.05850304
Sn
118.7
0.2
0.041199546
Mg
24.305
99.3
99.90029741
 
 
100
100
 
 
 
 
 
 
 
 
Upper Limit of Bi and Sn of Peng rest is balance with Mg
Element
Atomic mass
mass%
mol%
Bi
208.98
0.8
0.094081601
Sn
118.7
0.5
0.103523446
Mg
24.305
98.7
99.80239495
 
 
100
100


Response to Arguments

Applicant's arguments, filed 10/07/2022, with respect to the rejection(s) of claim(s) 2, 8-9, 11-12, 15-16, and 18-20 under 35 U.S.C. 112(b) 2nd paragraph rejection and prior art rejection of claim(s) 1 and 2-20 under 35 U.S.C. 103 have been fully considered and are persuasive in view of Applicant's amendments to the claims. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as detailed has been shown above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Merkling Sally can be reached on (571)2726297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736